 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PAUL HEMESATH
   PHILIP A. SCARBOROUGH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-068 KJM
12
                                  Plaintiff,            SENTENCING MEMORANDUM FOR JEREMIAH
13                                                      YOUNG
                            v.
14                                                      DATE: June 14, 2020
     JEREMIAH YOUNG,                                    TIME: 9:00 a.m.
15                                                      COURT: Hon. Kimberly J. Mueller
                                 Defendant.
16

17

18          The government asks that the Court sentence Jeremiah Young as the United States Probation
19 Office recommends—to 12 months of imprisonment. That sentence is at the low-end of the applicable

20 Guidelines, and it properly accounts for Young’s culpability in this serious environmental matter.

21          The Court should not vary downward from the PSR’s recommendation because a sentence below
22 the Guidelines would not fairly reflect the seriousness of the offense, and it would necessarily ignore the

23 nature and circumstances underlying Young’s conduct.

24          Young’s conduct in this case was not a one-time event. The factual basis sets forth at least
25 twelve instances in which Young knowingly tampered with or rendered inaccurate waste monitoring

26 equipment that was intended to monitor the contaminant levels and volume of wastewater being dumped

27 into the public sewer system. See Factual Basis at A-2. He also caused a discharge of industrial

28 wastewater on at least one instance that was only discovered because regulators conducted a surprise

      SENTENCING MEMORANDUM                              1
 1 inspection on that night. This continuous conduct occurring over at least seven months shows that

 2 Young’s acts were not single acts of bad judgment—he had time and experience to consider his actions

 3 but nonetheless repeated the violations. Furthermore, when confronted with the violations, Young lied

 4 to investigators. See Factual Basis at A-2.

 5          Young’s place as a mere participant in this environmental crime is fully accounted for in the

 6 United States Probation Officer’s determination to recommend a departure for minor rule under

 7 §3B1.2(b) and a low-end sentence.1 Without the minor-role adjustment, Young would face a Guidelines

 8 range of 15-18 months of imprisonment. In this case, a sentence of 12 months—resulting in part from

 9 the adjustment—is fair and not greater than necessary in this case.

10          Given the long-term nature of this offense and its environmental impact, the Court should

11 consider and cite to the nature and circumstances of the offense, the need for the sentence to reflect the

12 seriousness of the offense, and the need to afford adequate deterrence for this criminal conduct as

13 Section 3553(a) factors that do not allow a variance below the low-end of the Guidelines in this case.

14          Jeremiah Young committed various acts of environmental crime over a long period of time, and

15 then he lied about it. His behavior cannot be excused away by pointing to others that were more

16 culpable than him. The Sentencing Guidelines provide a fair method of distinguishing between leaders,

17 managers, participants, and minor players. Young has benefited from a minor-role determination—no

18 additional adjustment is warranted in this case. A within-the-guidelines-sentence is a fair result, and it

19 makes clear that environmental crimes should be punished, even if someone is just following the

20 direction of others to pollute public waters.

21
      Dated: June 3, 2021                                   PHILLIP A. TALBERT
22                                                          Acting United States Attorney
23
                                                            /s/ PAUL HEMESATH
24                                                          PAUL HEMESATH
                                                            Assistant United States Attorney
25

26

27
            1
28           The plea agreement does not contemplate a minor role adjustment for Young, but the
     government does not object to application of §3B1.2(b).
       SENTENCING MEMORANDUM                           2
